DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US 2017/0098500, of record).

Claim 1: Yen discloses an inductor device (Fig.3A, see [0024] and annotated Figure below), comprising: 
a first wire (dotted part of 325b) disposed in a first area (320); 
a second wire (dotted part of 315a) disposed in a second area (310); 
an input terminal (311a and/or 312a) disposed on a first side (left side) of the second area (310); 
a third wire (dashed line part of 325b) disposed in the first area (320), and being at least partially overlapped with the first wire in a vertical direction (overlapped at the circled area, where the wire portions cross one another), wherein the third wire is coupled to the first wire (directly, at the center tap 321); 
a fourth wire (dashed line of 315d) disposed in the second area (310), and being at least partially overlapped with the second wire in the vertical direction (at the circled area, where the wire portions cross one another), wherein the fourth wire is coupled to the second wire (indirectly, via 315b, the inductor structure in 320, and 315c); and 
an eight-shaped inductor structure (solid line inductor portions 315c, 315d, 325c, and 325a; ) disposed on an outer side of the third wire and the fourth wire (see Fig.3A, [0024]).



    PNG
    media_image1.png
    592
    831
    media_image1.png
    Greyscale

Alternatively, all wires of the above inductor structure may be reasonably considered “overlapping in a vertical direction”, as the “vertical direction” is undefined, i.e. by rotating the orientation of the inductor so that the right side of 320 is facing up, the left side of 310 is facing down, and viewing from the top down, all wires would overlap one another in a vertical direction.

Claim 2: Yen discloses wherein the eight-shaped inductor structure and the third wire are coupled in a first crossing portion of the first area (the crossing portion at the top of 320, at the intersection between the annotated solid and dashed lines of 320 above).
Claim 3: Yen discloses wherein the eight-shaped inductor structure and the fourth wire are coupled in a second crossing portion of the second area (the crossing point at the top of 310, 316a).
Claim 4: Yen discloses wherein a first terminal of the first wire (321) is disposed in an inner wire of the first wire (see Fig.3A, where the center tap terminal 321 is disposed in an inner wire of the first wire), and a first terminal of the third wire (321) is disposed in an inner wire of the third wire (see Fig.3A), wherein the first terminal of the third wire and the first terminal of the first wire are coupled at a first connection point (see Fig.3A, where 321 are terminals coupled together at the center tap of the inductor).
Claim 5: Yen discloses wherein a second terminal of the first wire (end of the dotted line of 325b of 320) is disposed in an outer wire of the first wire (see Fig.4A), and the second terminal of the first wire and the eight-shaped inductor structure are coupled at a second connection point (e.g. at the cross-over at the top of 320; see annotated Fig.3A).
Claim 6: Yen discloses wherein a first terminal of the second wire is disposed in an inner wire of the second wire, and a first terminal of the fourth wire is disposed in an inner wire of the fourth wire, wherein the first terminal of the second wire and the first terminal of the fourth wire are coupled at a third connection point (alternative to the above interpretation, the first/third and second/fourth wires can be reversed, where 321 is instead considered the “input terminal” of claim 1; under this interpretation, where the first and third wires are in 310 and the second and fourth wires are in 320, the limitations of the claim are met in the same manner as claim 5; finally, it is noted that if claim 6 depended upon claim 5, requiring both the first/third and second/fourth wires being connected “at a … connection point”, the claim would not be anticipated by Yen).
Claim 7: Yen discloses wherein a second terminal of the second wire (junction of the dotted line of 310 and the solid line of 310) is disposed in an outer wire of the second wire (see Fig.3A), and the second terminal of the second wire and the eight-shaped inductor structure are coupled at a fourth connection point (at the top cross-over point of 310; see Fig.3A).
Claim 8: Yen discloses wherein the first wire and the second wire are approximately symmetrical with each other, and the third wire and the fourth wire are approximately symmetrical with each other (see Fig.3A, where the above wires are approximately symmetrical along a plane between 310 and 320; “approximately symmetrical” is being interpreted as symmetrical about at least one axis).
Claim 9: Yen discloses wherein the first crossing portion is disposed on a second side of the first area (top of 320), and the second crossing portion is disposed on a second side of the second area (top side of 310), wherein the second side of the first area and the second side of the second area are disposed on a same side of the eight-shaped inductor structure (top sides of 310/320; see Fig.3A).
Claim 10: Yen discloses wherein the eight-shaped inductor structure is intersected and coupled at a junction of the first area and the second area (at 380; see Fig.3A).
Claim 11: Yen discloses a center-tapped terminal (321) disposed in a third side of the first area (right side of 320); and wherein the first side of the second area and the third side of the first area are disposed on two sides of the junction respectively (see Fig.3A, where 311a/312a and 321 are on opposing sides of the junction at 380).
Claim 12: Yen discloses a connecting piece (through-portions of 380 connecting to a different layer) disposed above or below the eight-shaped inductor structure in the vertical direction, wherein the connecting piece is connected to an upper-half portion of the eight-shaped inductor structure and a lower-half portion of the eight-shaped inductor structure (380 being a cross-over on a different layer, thus an upper/lower portion; see [0024]-[0026] and Fig.3A).
Claim 13: Yen discloses wherein an extension direction of the first side of the second area is vertical to an extension direction of the second side of the second area (i.e. the “first side of the second area” being the left side of 310, which is vertical in direction to the horizontal top sides of 310/320).
Claim 14: Yen discloses wherein an extension direction of a second side of the first area is vertical to an extension direction of the third side of the first area (the second side of the first area being the horizontal top of 320, which is vertical in direction to the third side of the first area, the right side of 320, i.e. by rotating the orientation of the inductor).
Claim 15: Yen discloses wherein the first crossing portion is disposed on a fourth side of the first area (e.g. the top of 320), and the second crossing portion is disposed on a second side of the second area (e.g. the top of 310), wherein the fourth side of the first area and the second side of the second area are disposed on different sides of the eight-shaped inductor structure (i.e. on the “right side” and “left side” of the eight-shaped inductor structure annotated in Fig.3A).
Claim 16: Yen discloses wherein the eight-shaped inductor structure is intersected and coupled at a junction of the first area and the second area (at 380; see Fig.3A).
Claim 19: Yen discloses wherein the first wire and the second wire are located on a same layer, the third wire and the fourth wire are located on a same layer, the first wire is located on a different layer from the fourth wire, and the second wire is located on a different layer from the third wire (when the circled cross-over portions of Fig.3A are instead interpreted as the respective third and fourth wires, i.e. the portions of 316b and corresponding structure in 320, the limitations of the claim are met, as the cross-over portions are on the same layer and different from the remainder of the inner inductor wires of 310,320, which may be interpreted as the first/second wires).
Claim 20: Yen discloses wherein the eight-shaped inductor structure is an inductor wire disposed on two outermost wires of the inductor device (the interpretation of where the eight-shaped inductor begins and ends can be arbitrarily interpreted as including the next inner wire, thus being disposed on two outermost wires of the inductor device, i.e. extending the solid line annotation from the top cross-over to the bottom cross-over).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yen does not disclose “a center-tapped terminal disposed on the first side of the second area” (i.e. on the same side as the “input terminal” of claim 1) within the overall context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elzinga (US 2020/0234864) discloses a multi-layered, eight-shaped inductor, however the eight-shaped inductor structure is not arranged on an outer side of any other inductor portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849